DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Receipt is acknowledged of applicant’s amendment filed 09/01/2021.  Claims 1-12 are pending and an action on the merits is as follows.	
Response to Arguments
Applicant’s arguments, see Remarks, filed 09/01/2021, with respect to claims 1 and 6 have been fully considered and are persuasive. Specifically the applicant included distinguishing limitation the current invention from the current prior art.   The rejections of claims 1-12 are hereby withdrawn.
EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in the applicant’s amendments filed 09/01/2021.
---Please delete the current title and replace with the following “LIGHT EMITTING DEVICE HAVING LIGHT SHIELDING MEMBER FORMED IN RECESS OF COVER MEMBER AND METHOD FOR MANUFACTURING THE SAME”--

Allowable Subject Matter
Claims 1-12 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the prior art of record fails to teach or suggest the combination of limitations set forth in claim 1; specifically, the prior art fails to teach or suggest a method of manufacturing a light 
Regarding claims 2-5, these claims are allowable for the reasons given for claim 1 and because of their dependency status on claim 1.
Regarding claim 6, the prior art of record fails to teach or suggest the combination of limitations set forth in claim 6; specifically, the prior art fails to teach or suggest a light emitting device” Wherein the portion of the perimeter along which the light shielding member is disposed corresponds to one side of the cover member, and a portion of the cover member on which the light shielding member is disposed has a height from an upper surface thereof to the upper surface of the substrate so as to be lower closer to an outer edge side than on a phosphor member side” in combination with other features of the present claimed invention.
Regarding claims 7-12, these claims are allowable for the reasons given for claim 6 and because of their dependency status on claim 6.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRACIE Y GREEN whose telephone number is (571)270-3104.  The examiner can normally be reached on Mon-Thursday, 1pm-5pm.


/TRACIE Y GREEN/
Primary Examiner, Art Unit 2879